IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KEITH BARTELLI,                     : No. 82 MM 2015
                                    :
                 Petitioner         :
                                    :
                                    :
            v.                      :
                                    :
                                    :
JEFFERY A. BEARD, EDGAR KNEISS, :
JAMES MCGRADY, ANGELA AUMAN,        :
DR. ARENDA, DR. BOHINSKI, DR.       :
OLGA, DR. STANISH, PATRICIA         :
GINOCHETTE, WALTER KOSS, LT. P.     :
BLIECH, LT. MARCIN , JILL MORAN, RN :
LEAH, RN MURDOCK, SGT. MOISER,      :
SGT. STARZINSKI, CHERYL             :
WIENEWSKI, JAMES WYNDER,            :
                                    :
                 Respondents        :


                                       ORDER


PER CURIAM
      AND NOW, this 22nd day of July, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is GRANTED to the extent that it seeks mandamus relief. The common pleas

court is DIRECTED to dispose of Petitioner’s pending action within 90 days.